                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK


    NATHANIEL SIMS,

                                          Plaintiff,
                                                                   DECISION & ORDER
                             -vs-
                                                                     15-CV-6355-CJS
    ANDREW ELLIS, ROBERT MOSKO, K. FOOSE, DAVID
    WADE, and THOMAS COREY,

                                          Defendants.


                                       APPEARANCES


For Plaintiff:                              Nathaniel Sims 93-A-3573 pro se
                                            Elmira Correctional Facility
                                            P.O. Box 500
                                            1879 Davis Street
                                            Elmira, NY 14901-0500

For Defendant:                              Hillel David Deutsch, Esq.
                                            NYS Attorney General's Office
                                            Department of Law
                                            144 Exchange Boulevard
                                            Rochester, NY 14614

                                       INTRODUCTION
        Siragusa, J. Plaintiff Nathaniel Sims (“Sims”) filed a complaint on June 10, 2015, ECF

No. 1, alleging constitutional claims of excessive force, sexual assault, and failure to inter-

vene. Pending before the Court are Defendants’ motion for summary judgment on all of

Plaintiff’s claims, ECF No. 46, filed on November 21, 2018, Defendants’ motion for sanctions,

ECF No. 57, filed on March 1, 2019, and Plaintiff’s cross-motion for sanctions, ECF No. 58,

filed on March 11, 2019. For the reasons stated below, the Court will conduct an evidentiary

hearing before deciding the pending motions.
                                          BACKGROUND
       Plaintiff alleges that he was physically and sexually assaulted on February 21, 2015,

while a prisoner at Five Points Correctional Facility, a New York State prison. His first claim is

against Correction Officer Andrew Ellis (“Ellis”), who has not been served, and thus is not a

party to this action. His second claim is that Correction Officer Robert Mosko (“Mosko”)

physically assaulted Plaintiff while he was handcuffed, assisted Ellis in his sexual assault, and

failed to intervene to prevent Ellis from sexually assaulting him. His third claim is that Cor-

rection Sergeant David Wade (“Wade”) also physically assaulted Plaintiff while calling out,

“‘Sims, stop resisting; stop resisting,’ knowing that Plaintiff was in no position to do any-

thing….” Compl. at 10. He further alleges that Wade did nothing to stop the other defendants

from assaulting him. In a fourth claim, Plaintiff contends that Correction Lieutenant Thomas

Corey (“Corey”) was present and was the senior officer in charge during the time Plaintiff was

physically and sexually assaulted and did nothing to stop it. Plaintiff’s fifth claim is against

Correction Officer K. Foose and alleges that Correction Officer Foose deliberately did not

record Plaintiff’s move, or erased the recording, which would have shown the physical and

sexual assault. However, he has never been served, and thus is not yet a party to this action.

       After setting out the factual basis for each claim, Plaintiff maintained that he ex-

hausted administrative remedies, but that “every level ‘claims’ they never rec’d grievance”

and he attached a handwritten memo addressed to “I.G.R.C.” and dated February 25, 2015.

In that memo, Plaintiff described the events included in his complaint. Memo from Nathaniel

Sims to I.G.R.C. (Feb. 25, 2015) attached to Compl. at 16. 1




       1   The exhibits attached to Plaintiff’s complaint are not lettered or numbered. Therefore, the
Court will refer to the page numbers assigned by the portable document software on the filed copy.
                                                 -2-
       Also attached to the complaint are a follow-up memo Plaintiff sent to “Grievance

Committee” dated March 18, 2015, seeking the status of his earlier grievance. Memo from

Nathanial Sims to Grievance Committee (Mar. 18, 2015) attached to Compl. at 18. , and a

letter to Plaintiff from “IGRC OFFICE” at Five Points dated April 1, 2015, stating: “Mr. Sims:

There are no grievances on file for you from the date 2-25-15.”

       Defendants Mosko, Wade, and Corey (collectively “Defendants”) argue that Plaintiff

suffered no physical injuries on February 21, 2015, and never grieved the physical assaults

or failure to intervene claims. Therefore, Defendants assert that Plaintiff’s claims that he was

physically assaulted, and his claim for failure to intervene, are precluded by 42 U.S.C.

§ 1997e(e). Defendants do not seek dismissal of Plaintiff’s sexual assault claim. Instead,

they seek dismissal of the physical assault claim, referred to above, and the failure to inter-

vene claim, due to his failure to exhaust his administrative remedies. Alternatively, Defend-

ants seek an evidentiary hearing on the issue of whether Plaintiff grieved the alleged physical

assault and failure to intervene. Plaintiff counters with accusations against the defense, al-

leging that Defendants are lying about his failure to grieve these two issues, ECF No. 55, and

with a motion for sanctions, ECF No. 58.

                                     STANDARD OF LAW
Summary Judgment
       Summary judgment may not be granted unless Athe pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, … demonstrate

the absence of a genuine issue of material fact,” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986), and “the movant is entitled to judgment as a matter of law,” Fed. R. Civ. P. 56(a)

(2015). “In moving for summary judgment against a party who will bear the ultimate burden

of proof at trial, the movant may satisfy this burden by pointing to an absence of evidence to
                                              -3-
support an essential element of the nonmoving party’s claim.@ Gummo v. Village of Depew,

75 F.3d 98, 107 (2d Cir. 1996) (citation omitted).

       The burden then shifts to the non-moving party to demonstrate specific facts showing

that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986). To do this, the non-moving party must present evidence sufficient to support a jury

verdict in its favor. Id. at 249. A[F]actual issues created solely by an affidavit crafted to oppose

a summary judgment motion are not >genuine= issues for trial.@ Hayes v. N.Y. City Dep’t of

Corr., 84 F.3d 614, 619 (2d Cir. 1996). Summary judgment is appropriate only where, Aafter

drawing all reasonable inferences in favor of the party against whom summary judgment is

sought, no reasonable trier of fact could find in favor of the non-moving party.@ Leon v. Mur-

phy, 988 F.2d 303, 308 (2d Cir. 1993). The parties may only carry their respective burdens by

producing evidentiary proof in admissible form. Fed. R. Civ. P. 56(c)(1). The underlying facts

contained in affidavits, attached exhibits, and depositions, must be viewed in the light most

favorable to the non-moving party. United States v. Diebold, Inc., 369 U.S. 654, 655 (1962).

                                           IRBY NOTICE
       Per the Court’s local rules, as well as the Second Circuit’s decision in Irby v. NYC

Transit Auth., 262 F.3d 412 (2d Cir. 2001), Defendants provided Plaintiff pro se with a notice

of his obligations in opposing summary judgment under Federal Rule of Civil Procedure 56.

The notice stated:

       Revised 05/01 WDNY

                           IMPORTANT NOTICE TO PRO SE LITIGANTS

                        RULE 56 MOTIONS FOR SUMMARY JUDGMENT

       This Notice is to advise you that a party in your lawsuit has filed a motion for
       summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure,
       which means that summary judgment will be granted if the Court finds that
                                                -4-
       there is no genuine issue as to any material fact and that the moving party is
       entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

       Failure to Respond to This Motion For Summary Judgment May Result in The
       Grant of Judgment in Favor of The Party Seeking Summary Judgment and The
       Dismissal of All or Part of The Case.

                               Opposing Affidavits and Exhibits

       Therefore, if the motion seeks summary judgment against you, you MUST
       submit opposing papers in the form of one or more affidavits (or affirmations)
       made upon the personal knowledge of the person signing each affidavit. Each
       affidavit must set forth admissible facts and must show that the person sub-
       mitting that affidavit is competent to testify as to the matters stated therein
       (because he or she has personal knowledge of the facts set forth in the affi-
       davit). If you wish to submit exhibits in opposition to the motion, you may attach
       to the affidavit (or submit separately) sworn or certified copies or all papers or
       parts thereof which are referred to in an affidavit.

                        Statement of Material Facts Requiring a Trial

       You MUST also submit a separate, short, and concise statement of the material
       facts as to which you contend there exists a genuine issue which must be tried.
       See Rule 56 of the Local Rules of Civil Procedure (available on the Western
       District web site at www.nywd.uscourts.gov). Note that all of the material facts
       which have been set forth in the statement served on you by the moving party
       (which that party claims are material facts about which there is no genuine
       issue to be tried) will be deemed to have been admitted by you unless you
       controvert the facts in your statement of material facts presenting a genuine
       issue requiring a trial.

                                    Memorandum of Law

       You MUST also submit a separate answering memorandum of law, Local Rule
       7.1(e), which may not exceed 25 pages in length without prior approval of the
       Court, Local Rule 7.1(f). Failure to comply may result in the motion being de-
       cided against the non-complying party.

W.D.N.Y. Loc. R. 56 Notice to Pro Se Litigants

(available at https://www.nywd.uscourts.gov/sites/nywd/files/Rule56Notice_0.pdf). As is

required, the Court liberally construed Plaintiff’s complaint. Haines v. Kerner, 404 U.S. 519,

520 (1972).



                                              -5-
                                          DISCUSSION
       The primary issue to resolve is whether the evidentiary proof submitted on the motion,

and in opposition thereto, establishes that Plaintiff did, or did not, grieve the alleged physical

assault on his person, as well as his allegation of failure to intervene. In that regard, De-

fendants filed a statement of facts pursuant to the local rule. That rule requires notice to a pro

se plaintiff, which, as stated above, Defendants also filed. The Court issued a motion sched-

uling order on December 7, 2018, ECF No. 47, requiring Plaintiff to file his response by

January 4, 2019. On December 10, 2018, Plaintiff filed what he titled Rule 56 Statement,

ECF No. 48.

       In his response, Plaintiff claims that on February 21, 2015, he was sexually and

physically assaulted by correctional officers. Pl.’s Rule 56 Statement ¶¶ 1–14. Days later,

upon returning to his cell, he contends that he filed his “initial grievance about being sexually

abused. Grievance was handed to [an] officer to be placed in the facility’s mailbox per pro-

cedure.” Id. ¶ 15. He then relates the following:

       After weeks of no reply from grievance Plaintiff filed an appeal to the superin-
       tendent. When plaintiff saw no forthcoming response from the superintendent
       Plaintiff appealed to C.O.R.C. in Albany. All per Directive # 4040 which governs
       inmate grievances. [See Section (V) time limits], which clearly state if there is
       no answer to grievance by the time allotted Plaintiff can appeal to the next
       level.

Id. ¶ 16. Included with Plaintiff’s Statement are copies of his appeals, but no copy of his initial

grievance.

       Unopposed by Plaintiff’s Statement are the following facts asserted by Defendants

about the February 21, 2015, incident that started in the correctional facility’s property room:

       1) On February 21, 2015, Plaintiff was in the Five Points property room when
       he was observed secreting an unknown object down the back of his pants.
       (Declaration of Deutsch) Because of Plaintiff's behavior, staff were concerned
       for his well-being and ordered him to the infirmary for a strip search and
                                            -6-
one-on-one observation. (Id.)

2) Plaintiff accused staff of breaking or withholding his property and refused
numerous direct orders to leave the property room unless he spoke to a ser-
geant. (Deposition of Sims pp. 27-33). Sgt. Wade arrived; Plaintiff demanded to
speak with a lieutenant. (Id.) Lt. Corey arrived, Plaintiff still refused to leave the
property room. (Id.) After about ten minutes of Lt. Corey asking Plaintiff to leave
the property room, Plaintiff agreed to be handcuffed and was escorted to the
infirmary; Officer Foose was responsible for videotaping the escort. (Id.)

3) Once in the infirmary, Plaintiff was given numerous orders to remove his
clothing for a strip search; Plaintiff refused the orders and did not respond, at
which point he was taken to the ground and his clothing cut off and the strip
search performed. (Id. pp. 32-33) Plaintiff ignored the orders because “I was at
the point where I… was beyond talking to anybody. I didn’t have anything to say
to anybody. I was upset. I just didn’t -- I didn’t want to be bothered and I just
wasn’t compliant. I just wasn’t in the -- in the mood to comply and I just didn’t
say anything.” (Id. p. 33).

4) When staff attempted to conduct the frisk, Plaintiff was “kicking as much as
I could with the restraints on.” (Id. p.34)

5) Plaintiff did not see Officer Foose do anything like turning off the camera or
pressing any buttons. (Id. pp. 40-41).

6) Plaintiff had no injuries from the alleged physical assault or from the alleged
sexual assault. (Id. pp. 55-56, Plaintiff's medical records).

7) Plaintiff was photographed, but was extremely agitated and non-compliant
with the photographing process. (Declaration of Deutsch).

8) Following the photographs being taken, Plaintiff began banging his elbow
against the window, cutting it open. (Id. p. 73). In Plaintiff's words, “I busted my
elbow open on the window. I did that to myself and it was bleeding.” (Id. p. 52 )

9) Two days later, Plaintiff told medical staff he had been sexually assaulted.
(Id. pp. 57-58). He did not tell them he had been physically assaulted. He did
not say anything about the alleged physical assault to medical staff at Five
Points, medical staff at Cayuga Medical Center, at his misbehavior hearing, or
in his interview with the Inspector General’s Office. (Declaration of Deutsch).

10) Immediately following the allegation of sexual assault Plaintiff was taken to
Cayuga Medical Center and examined. (Declaration of Deutsch) Plaintiff told
staff at CMC that an officer had digitally penetrated him; he did not claim an-
yone had kicked, punched or slammed him to the ground. (Id.) The medical
examination found no evidence of physical or sexual trauma, and the stool
sample tested negative for blood. (Id.)
                                         -7-
        11) Plaintiff was also interviewed by the Inspector General’s Office the day he
        claimed to have been digitally penetrated following a strip frisk. (Id.) Plaintiff’s
        signed, sworn statement contains no allegation of physical assault, failure to
        protect, 2 staff tampering with the camera, or an officer placing his fingers in
        Plaintiff's nose and making derogatory remarks. (Id.)

        12) There is no record of Plaintiff filing a grievance pertaining to the alleged
        physical assault or failure to protect. (Id.)

Def.s’ Rule 56 Statement ¶¶ 1–11, Nov. 21, 2018, ECF No. 46-1. One of Defendants’

statements could be considered as controverted by Plaintiff:

        13) After being informed there was no record of a grievance, Plaintiff did not
        attempt to file a grievance but instead appealed the nonexistent grievance to
        CORC. (Id.)

Id. ¶¶ 12–13. Plaintiff maintains that he did file a grievance, but that the facility lost it, so he

had no choice but to appeal. Included among the exhibits Defendants submitted is a report of

Plaintiff’s closed inmate grievances from July 31, 1998, through September 9, 2009. Def. Ex.

G, which Defendants contend show that Plaintiff filed no grievance for the February 2015

incident. 3 Further, when shown an exhibit at his deposition, Plaintiff was asked the following

questions and gave the following responses:

        Q. Okay. Can you tell me what this document is? What’s been marked as Ex-
        hibit Eight?

        A. It says that there was [sic] no grievances filed for me from date 2/25/15, but
        I never received this.

        Q. Okay. You’ve never seen this document before?

        A. No.

        2 Although Defendants use the phrase, “failure to protect,” due to the nature of Plaintiff’s al-
legations, the Court interprets his claim as one of failure to intervene. DOCCS Correctional Officers
“have an affirmative duty to intervene to protect the constitutional rights of citizens from infringement
by other law enforcement officers in their presence.” Anderson v. Branen, 17 F.3d 552, 557 (2d Cir.
1994).
        3 As Defendants point out in their memorandum of law, Plaintiff did complain about the sexual
assault to the facility medical staff, and the inspector general was then informed and conducted an
investigation.
                                                  -8-
       Q. Okay. So as far as you’re concerned, Exhibit Eight, you’ve never seen that
       document before, so you did not receive this at any point prior today I guess?

       A. No.

Sims Dep. 85:23–86:10. Exhibit Eight, according to defense counsel, is the same as the

memorandum dated April 1, 2015, from the Five Points Grievance Office and attached to

Plaintiff’s complaint (at pdf page 21). Plaintiff filed his complaint on June 10, 2015, ECF No.

1, and the deposition took place on September 21, 2018, ECF No. 46-3.

                                        DISCUSSION
       The issue before the Court on Defendants’ motion is a question of whether Plaintiff

has complied with the Prison Litigation Reform Act’s exhaustion requirement which states in

pertinent part as follows:

       No action shall be brought with respect to prison conditions under section
       1979 of the Revised Statutes of the United States (42 U.S.C. 1983), or any
       other Federal law, by a prisoner confined in any jail, prison, or other correc-
       tional facility until such administrative remedies as are available are ex-
       hausted.

42 USCS § 1997e(a) (2013). The case law in this Circuit directs that the Court resolve the

factual dispute since a litigant has no “right to a jury trial on factual disputes regarding an

inmate’s failure to exhaust administrative remedies as required by the PLRA….” Messa v.

Goord, 652 F.3d 305, 308 (2d Cir. 2011). This issue must be resolved before the Court can

take any action on the underlying merits of Plaintiff’s case. The Second Circuit in Messa ap-

proved of the district court’s handling of this issue. There, the district court denied summary

judgment and scheduled a trial. However:

       The Friday before trial was to begin, the district court announced its plan to
       conduct an evidentiary hearing on exhaustion before impaneling a jury. On
       Monday, it denied Messa’s request for an adjournment and heard testimony
       from both sides. Ruling from the bench, the court rejected Messa’s excuses as
       contrary to the evidence.… Hence, the district court dismissed the remainder of
       the complaint without prejudice to refiling upon exhaustion. The trial never took
                                              -9-
       place.

Messa, 652 F.3d at 308. Here, Plaintiff claims that he did exhaust, but that correctional of-

ficials failed to properly process his grievance. Further, he claims that he never saw a letter

from CORC, yet that same letter is attached to his complaint. Notwithstanding that he was

informed once orally, and once in writing, that the administration had no grievance from him,

Plaintiff failed to file one, or another one if he had indeed filed one previously.

       To resolve this factual dispute, the Court must judge the credibility of witnesses, as

Defendants have acknowledged in their memorandum of law: “[W]hether or not Plaintiff filed

a grievance is a question of fact which must be decided at a hearing in advance of trial.”

Def.s’ Mem. of Law 9. Citing Delgado v. Potter, No. 9:13-CV-728 (DNH/CFH), 2015 WL

667551, 2015 U.S. Dist. LEXIS 18602 (N.D.N.Y. Feb. 17, 2015), Defendants contend that if

the Court cannot dismiss the physical assault and failure to intervene claims based on the

papers, that in the alternative, it conduct an evidentiary hearing prior to trial, noting that:

       the Second Circuit has held that disputed facts do not convert exhaustion into
       a jury issue. Messa v. Goord, 652 F.3d 305, 309 (2d Cir. 2011). Instead, the
       appropriate remedy would be to hold a hearing on the issue of exhaustion. Id.;
       see also Nelson v. Plumley, No. 9:12-CV-422, 2014 U.S. Dist. LEXIS 129973,
       2014 WL 4659327, at *1 (Sept. 17, 2014) (McAvoy, S.J.) (adopting Re-
       port-Recommendation of Peebles, J.) (“An evidentiary hearing is necessary to
       determine whether Plaintiff exhausted his administrative remedies with re-
       spect to his remaining excessive-force claim against Defendants….”).

Delgado, 2015 U.S. Dist. LEXIS 18602, at *4–5. In Messa, the Second Circuit rejected the

argument that “a valid excuse for non-exhaustion is a task for the jury.” Messa, 652 F.3d at

3009. Instead, the Court of Appeals wrote:

       [T]he Seventh Amendment’s guarantee of the right to “the ultimate determi-
       nation of issues of fact by the jury,” In re Peterson, 253 U.S. 300, 309–10
       (1920), does not extend to the “threshold issue[s] that courts must address to
       determine whether litigation is being conducted in the right forum at the right
       time,” Dillon, 596 F.3d at 272 (emphasis added). As one of our sister courts

                                               -10-
       put it, “[j]uries decide cases, not issues of judicial traffic control.” Pavey, 544
       F.3d at 741.

Messa v. Goord, 652 F.3d 305, 309 (2d Cir. 2011) (quoting Dillon v. Rogers, 596 F.3d 260,

272 (5th Cir. 2010) and Pravy v. Conley, 544 F.3d 739, 741 (7th Cir. 2008)).

                                         CONCLUSION
       Because a decision on the exhaustion issue must necessarily precede any further ac-

tion in this case, the Court will conduct an evidentiary hearing on that issue to determine

whether the claims in the complaint have been exhausted as required by federal and state

law. By separate order, the Court will set a date for the hearing, which it intends to conduct via

video conference with Plaintiff, and with Defendants’ counsel in the courtroom. Thereafter,

the Court will decide the pending sanction motions.

IT IS SO ORDERED.

Dated: October 4, 2019
       Rochester, New York           ENTER:

                                             /s/ Charles J. Siragusa
                                             CHARLES J. SIRAGUSA
                                             United States District Judge




                                              -11-
